The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 02/24/2022.
4.	Claims 1-2, 5-8, 13-15, 21-32, and 34-35 are currently pending.
5.	Claims 8 and 13-15 have been withdrawn.
6.	Claims 1, 21, 23, and 25 have been amended.
7.	Claims 3-4, 9-12, 16-20, and 33 have been cancelled.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 2, 7, 21-24, 31-32, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Dhindsa (US 2013/0220975), Todorow (US 2014/0367046), and Kim (US 2007/0221622).
Regarding claim 1, Gates teaches an apparatus for processing a substrate (plasma generating device) [fig 6], comprising: one or more conductors (coil, 50) configured to be coupled to a remote field power generator (30), wherein each of the one or more conductors (50) comprises an inner coil (first inner coil segment, 52) serially coupled to an outer coil (second outer coil segment, 54) by a shunt (V – which reduces or shunts current), wherein the outer coil (54) is disposed in a first plane (see 
Gates does not specifically teach a shield member configured to couple to ground and disposed parallel with the first plane, the shield member comprising a plurality of members disposed between a central region of the shield member and an outer diameter of the shield member; the inner coil of the one or more conductors above the shield member; and the outer coil of the one or more conductors above the shield member.
Dhindsa teaches a shield member (106) configured to couple to ground (grounded) and disposed parallel with the first plane (see fig 1-2), the shield member (106) comprising a plurality of members (spoke portions) disposed between a central region of the shield member and an outer diameter of the shield member (see fig 2) [fig 1-2 & 0025-0026] the inner coil (120) of the one or more conductors (120/122) above the shield member (106) [fig 1-2]; and the outer coil (122) of the one or more conductors (120/122) above the shield member (106) [fig 1-2].

    PNG
    media_image1.png
    518
    627
    media_image1.png
    Greyscale

Gates and Dhindsa are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gates with the shield member of Dhindsa in order to permit the magnetic field (B-field) to penetrate across but are sufficiently narrow in cross-section to block the electric field (E-field) in the azithmuthal direction, which facilitates inductive coupling [Dhindsa - 0026].  
Gates modified by Dhindsa does not teach a plurality of inner stanchions supporting the inner coil of each of the one or more conductors; and a plurality of outer stanchions supporting the outer coil of each of the one or more conductors.
Todorow teaches a plurality of inner stanchions (60 shown in annotated fig 3 below) supporting the inner coil of each of the one or more conductors (inner coil antenna, 70) [fig 2-3 & 0032-0033]; and a plurality of outer stanchions (65 shown in annotated fig 2 below) supporting the outer coil of each of the one or more conductors (outer coil antenna, 75) [fig 2 & 0032].

    PNG
    media_image2.png
    462
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    594
    media_image3.png
    Greyscale

Modified Gates and Todorow are analogous art in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of modified Gates with the inner and outer stanchions supporting the respective inner and outer coils, as in 
Gates modified by Dhindsa and Todorow does not specifically teach the second segment configured in a vertical-helical arrangement, wherein the vertical-helical arrangement of the second segment terminates at an inner diameter of the inner coil, each of the second set of coil portions having a turn diameter that reduces as a distance increases in a direction away from the outer coil.
Kim teaches a segment configured in a vertical-helical arrangement (see annotated fig 7 below), wherein the vertical-helical arrangement of the second segment terminates at an inner diameter of the inner coil (see annotated fig 7 below), each of the set of coil portions having a turn diameter that reduces as a distance increases in a direction away from the outer coil (see annotated fig 7 below).

    PNG
    media_image4.png
    223
    580
    media_image4.png
    Greyscale

Modified Gates and Kim are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in 
Regarding claim 2, The apparatus of modified Gates also includes a conductive grounded plate (106) [Dhindsa - Paragraph 25] that corresponds to the instant claimed “shield member.”  The shield includes radial spoke portions disposed between radial slots (202, 204, and 206 of Figure 2) [Dhindsa - Paragraph 26].  The slots are formed through the conductive grounded plate 106 [Dhindsa - Paragraph 25]. The spoke portions and slot portions are illustrated in above annotated figure 2 of Dhindsa.  The spoke portions radiate from a center of the grounded plate. 
	Regarding claim 7, Gates teaches the first set of coil portions (portions of outer segment of 52) include multiple turns (see fig 3/6) [fig 3, 6 & col 3-4, lines 53-14].
Regarding claim 21, Gates teaches an apparatus for processing a substrate (plasma generating device) [fig 6], comprising: one or more conductors (coil, 50) configured to couple a remote field power generator (30), wherein each of the one or more conductors (50) comprises an inner coil (first inner coil segment, 52) serially coupled to an outer coil (second outer coil segment, 54) by a shunt (V – which reduces or shunts current), wherein the inner coil (52) comprises a first segment (outer segment of 52) serially coupled to a second segment (inner segment of 52), wherein the outer coil (54) is disposed in a first plane (see fig 3/6), wherein the first segment of the inner coil (outer segment of 52) comprising a first set of coil portions (portions of outer segment of 52) comprises multiple turns (see fig 3), the first set of coil portions (portions of outer segment of 52) is coplanar with (see fig 3/6) the outer coil (54), the second 
Gates does not specifically teach a shield member configured to couple to ground and disposed parallel with the first plane, the shield member comprising a plurality of members disposed between a central region of the shield member and an outer diameter of the shield member; the inner coil of the one or more conductors above the shield member; and the outer coil of the one or more conductors above the shield member.
Dhindsa teaches a shield member (106) configured to couple to ground (grounded) and disposed parallel with the first plane (see fig 1-2), the shield member (106) comprising a plurality of members (spoke portions) disposed between a central region of the shield member and an outer diameter of the shield member (see fig 2) [fig 1-2 & 0025-0026] the inner coil (120) of the one or more conductors (120/122) above the shield member (106) [fig 1-2]; and the outer coil (122) of the one or more conductors (120/122) above the shield member (106) [fig 1-2].

    PNG
    media_image1.png
    518
    627
    media_image1.png
    Greyscale


Gates modified by Dhindsa does not teach a plurality of inner stanchions supporting the inner coil of each of the one or more conductors; a plurality of outer stanchions supporting at least one of the one or more conductors of the outer coil; at least one of the outer stanchions does not support at least a portion of one of the one or more conductors; and one or more free standing guides, each of the one or more free standing guides disposed between every other adjacent outer stanchion, wherein each of the one or more free standing guides support the outer coil in the first plane.
Todorow teaches a plurality of inner stanchions (60 shown in annotated fig 3 below) supporting the inner coil of each of the one or more conductors (inner coil antenna, 70) [fig 2-3 & 0032-0033]; a plurality of outer stanchions (65 shown in annotated fig 2 below) supporting at least one of the one or more conductors of the outer coil (outer coil antenna, 75) [fig 2 & 0032]; at least one of the outer stanchions (65 shown in annotated fig 2 below) does not support at least a portion of one of the one or more conductors (see annotated fig 2 below) fig 2 & 0032]; and one or more free standing guides (rectangular blocks depicted in fig 2), each of the one or more free standing guides (rectangular blocks depicted in fig 2) disposed between every other 


    PNG
    media_image2.png
    462
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    594
    media_image3.png
    Greyscale


Gates modified by Dhindsa and Todorow does not specifically teach the second segment extending at an angle from the first segment relative to the first plane, wherein the second segment terminates at an inner diameter of the inner coil.
Kim teaches a second segment extending at an angle from a first segment relative to the first plane (see annotated fig 7 below), wherein the second segment terminates at an inner diameter of the inner coil (see annotated fig 7 below).

    PNG
    media_image4.png
    223
    580
    media_image4.png
    Greyscale

Modified Gates and Kim are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in 
Regarding claims 22-23, modified Gates teaches the limitations of claim 21.   Modified Gates further teaches that the plurality of inner stanchions include four inner stanchions, and the plurality of outer stanchions include eight outer stanchions.  There are four “inner stanchions”, as seen in the annotated Fig. 3 of Todorow used in the rejection of claim 21.  There are also eight “outer stanchions” as seen in the annotated Fig. 2 of Todorow used in the rejection of claim 21.  
Regarding claim 24, modified Gates teaches the limitations of claim 22.  As shown in the below annotated Fig. 2 of Todorow, if all of “the one or more conductors” are defined as each individual coil winding (240) starting from the central ring (not given a reference number) to their end, each outer stanchion (65) supports four coil portions [0032].   It is noted that the definition of where the “outer coil” starts and where the “inner coil” is limited only by what one of ordinary skill in the art would reasonably define as “outer” or “inner.” Additionally, the language of claim 21 “each of the plurality of coils comprises an inner coil and an outer coil” is inclusive and does not exclude the presence of other coils and/or portions per MPEP 2113.03 I.  

    PNG
    media_image5.png
    455
    667
    media_image5.png
    Greyscale

Regarding claim 31, Gates teaches a diameter of the second segment (inner segment of 52) at an end (innermost end) farthest from the first segment (outer segment of 52) is less than (see coil shape depicted in fig 3) the diameter of the second segment (inner segment of 52) at an end closest to the first segment (outermost end) [fig 3, 6 & col 3-4, lines 53-14].
Regarding claim 32, Modified Gates teaches each coil portion of the second set of coil portions is disposed in different vertical positions (see fig 3) [Todorow – fig 2-3 & 0033].
Regarding claim 34, Gates teaches the first segment (outer segment of 52) includes two or more coil portions (see fig 3) in the first set of coil portions (portions of outer segment of 52) [fig 3, 6 & col 3-4, lines 53-14].
Regarding claim 35, Gates teaches the first segment (outer segment of 52) includes two or more coil portions (see fig 3) in the first set of coil portions (portions of outer segment of 52) [fig 3, 6 & col 3-4, lines 53-14].
12.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Dhindsa (US 2013/0220975), Todorow (US 2014/0367046), and Kim (US 2007/0221622) as applied to claim 1 above, and further in view of Drewery (US 2012/0273130). 
Regarding claim 5, modified Gates teaches the full limitations of claim 1, as discussed in the above 
Modified Gates does not teach the limitation wherein the one or more conductors comprise four conductors individually. 
Drewery teaches a plasma processing chamber having an internal faraday shield and an inner and outer coil [abstract].  Drewery teaches an embodiment where the outer coil (120 of Figure 1B) has an outer loop and an inner loop connected to different electrical nodes, and the inner coil (122 of Figure 1B) has an outer loop and an inner loop.  In total this results in 4 conductors [Paragraphs 52 and 52].  
Modified Gates and Drewery are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer coils of modified Gates to be the four conductor assembly of Drewery because Drewery teaches that the providing such tunable coil allows for flexibility in control of ion density profiles and the relationship between ion density and power [Drewery - 0055].  
13.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Dhindsa (US 2013/0220975), Todorow (US 2014/0367046), and Kim (US 2007/0221622) as applied to claim 1 above, and further in view of Davis (US 2002/0129903).  
Regarding claim 6, modified Gates teaches the limitations of claim 1.  
Modified Gates further teaches the conductive grounded plate (106) which corresponds to the instant claimed “shield member” has four segments that are coupled, exemplarily by the center region, and form the shield member, as can be seen in below annotated figure 2 of Dhindsa.  

    PNG
    media_image6.png
    518
    627
    media_image6.png
    Greyscale

	Davis teaches a variable efficiency faraday shield [0063] for a plasma reactor [abstract].  Davis teaches that the efficiency of a multiple segment Faraday shield 810 of Fig. 8 is made variable by permitting any or all of the shield segments 812, 814, 816, 818 to float, i.e. the four segments are separated by a gap, as seen in Fig. 8 [0063].  
.
14.	Claim 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Todorow (US 2014/0367046) and Kim (US 2007/0221622). 
Regarding claim 25, Gates teaches an apparatus for processing a substrate (plasma generating device) [fig 6], comprising: one or more conductors (coil, 50) configured to couple to a remote field power generator (30), each of the one or more conductors (50) comprises an inner coil (first inner coil segment, 52) serially coupled to an outer coil (second outer coil segment, 54) by a shunt (V – which reduces or shunts current), wherein the inner coil (52) comprises a first segment (outer portion of 52) serially coupled to a second segment (inner portion of 52), the first segment (outer portion of 52) configured in a first concentric planar arrangement in a first plane (see fig 3/6), the second segment (inner portion of 52) separated from the outer coil (54) by the first segment (outer portion of 52), wherein the outer coil (54) is disposed in the first plane coplanar with (see fig 3/6) the first segment of the inner coil (outer portion of 52), the outer coil (54) serially coupled to the first segment (outer portion of 52) by the shunt (V – which reduces or shunts current) [fig 3, 6 & col 3-4, lines 53-14].

Todorow teaches a plurality of inner stanchions (60 shown in annotated fig 3 below) supporting the inner coil of each of the one or more conductors (inner coil antenna, 70) [fig 2-3 & 0032-0033]; and a plurality of outer stanchions (65 shown in annotated fig 2 below) supporting the outer coil of each of the one or more conductors (outer coil antenna, 75) [fig 2 & 0032].

    PNG
    media_image2.png
    462
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    594
    media_image3.png
    Greyscale

Gates and Todorow are analogous art in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Gates with the inner and outer stanchions supporting the respective inner and outer coils, as in Todorow, to provide fixed support for the coils at a desired distance proximate a chamber lid so to allow for more effective plasma ignition at lower coil antenna assembly voltages. The ability to use lower plasma ignition voltages reduces sputtering of chamber components, which in turn contributes to increased device yield [Todorow – 0026].
Gates modified by Todorow does not specifically teach the second segment extending from the first segment below and nonparallel to the first plane, wherein the second segment terminates at an inner diameter of the inner coil.


    PNG
    media_image4.png
    223
    580
    media_image4.png
    Greyscale

Modified Gates and Kim are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the inner coil of modified Gates to have the shape of Kim in order to affect a plasma density at the edge of the wafer to be less than the plasma density at the center part of the wafer [Kim - 0043].
Regarding claim 26, modified Gates teaches the limitations of claim 25.  
Specifically, Todorow teaches one or more free standing guides.  The free-standing guides (which appear as brackets 60 in Fig. 3, and are shown in Fig. 2 but not given a reference number) of Todorow are shown in below annotated Fig. 2 of Todorow [0025].  There are four free standing guides shown in Todorow, and one free standing guide is disposed in every other gap between adjacent stanchions.  This configuration of free-standing guides is substantially structurally analogous to the configuration of Fig. 2 of the instant application.  The free standing guides of Todorow lie on a circumferential path, as can be seen in annotated Fig. 2. Each of the one or more free-

    PNG
    media_image7.png
    543
    739
    media_image7.png
    Greyscale

Regarding claim 30, modified Gates teaches the limitations of claim 25.  
Specifically, Kim teaches a second segment configured in a vertical-helical arrangement (see annotated fig 7 above).
15.	Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Todorow (US 2014/0367046) and Kim (US 2007/0221622) as applied to claim 25 above, and further in view of Holland (US 6462481).
Regarding claim 27, modified Todorow teaches the limitations of claim 26.  

Modified Gates does not specifically teach each free standing guide comprises an upper member and a lower member.
Holland teaches each free standing guide comprises an upper member and a lower member (see annotated fig 17 below).

    PNG
    media_image8.png
    613
    960
    media_image8.png
    Greyscale

Modified Gates and Holland are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the free standing guides to be composed of an upper and lower member, because doing so would simply be making the free standing guide separable. It has been held that making a formerly integral structure separable involves only routine skill in the art [MPEP 
Regarding claims 28-29, modified Gates teaches the limitations of claim 26.  
Modified Gates does not specifically teach each free standing guide comprises an upper member and a lower member, and wherein each upper member comprises one or more upper recesses extending inwardly, each recess receiving an individual outer coil therein; and wherein each lower member comprises one or more lower recesses.
Holland teaches each free standing guide comprises an upper member and a lower member (see annotated fig 17 below).
Furthermore, from a close inspection of the diagram of Holland (below is a zoomed in portion of Fig. 17 of Holland), one of ordinary skill in the art would appreciate that both members supporting the coils appear to be formed so as to conform to the coils to support them.  While in the below annotated diagram two different coil holding portions are shown, examiner notes that because of the perspective of the drawing there are coil holding portions where the first and second members are clearly shown.  

    PNG
    media_image9.png
    234
    525
    media_image9.png
    Greyscale

Magnified, Annotated Fig. 17 of Holland
Modified Gates and Holland are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the free standing guides to be composed of an upper and lower member, because doing so would simply be making the free standing guide separable. It has been held that making a formerly integral structure separable involves only routine skill in the art [MPEP 2144.04]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Gates to have modified both of the members that comprise the free-standing guide (see above annotated Fig. 2 of Todorow) to conform to the coils, as taught by Holland.  One of ordinary skill in the art would be motivated to make this combination because doing so would be a combination of prior art elements according to known methods to yield predictable results [MPEP 2143 I A].  One of ordinary skill in the art could have modified the free-standing guides of modified Gates to have the specific 
This modification would result in an upper and lower member with recesses that face the coils (i.e. extending inwardly).  Since the members shown in above magnified, annotated view of Fig. 17 of Holland above appear to conform to the individual coils, each recess formed in both the upper and lower members receive an individual outer coil portion.  

Response to Arguments
16.	Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to the rejection of claim(s) 21-24, 31, and 35 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 21-24, 31, and 35 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 21 and 23. 
17.	Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to the rejection of claim(s) 1-2, 5-7, 21-32, and 34-35 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that Kim is silent regarding “wherein the vertical-helical arrangement of the second segment terminates at an inner diameter of the inner coil”.
	In response, examiner disagrees. It is noted that the claim defines segments of the inner coil. Segments are imaginary divisions of a whole. The most radially inward segment of 722 may be reasonably considered a third segment. Therefore, the second segment terminates as claimed.

	Even if this were true - so what? Applicant has not demonstrated how or why said solutions would be mutually exclusive. Gates allows for different power to be fed to an inner and outer coil, and Kim allows for ignition power coupled into the chamber from a coil arrangement to be different via different distances (i.e. more inductive power would be fed into the center part of the chamber from the embodiment depicted in figure 7). Gates has absolutely no ability to change power coupled into the chamber from different portions of the inner coil (or different portions of the outer coil for that matter). Therefore, the modification allows for increased control of the coupling of inductive energy into the chamber.
	Applicant argues that there is no teaching or suggestion that the edge portion of the coils 722 of Kim would be coplanar with the second coil segment of Gates in the proposed modification.
	In response, examiner disagrees. Kim clearly teaches the effect of height of different portions/segments of a coil arrangement. Throughout the document, Kim teaches the outermost portion of a coil arrangement being coplanar with, higher than, or lower than a radially inward portion/segment adjacent thereto. Therefore, such is deemed obvious.
	Applicant argues that modifying Gates to have the shape of Kim would require the edge part of the unit coils 722 of Kim to be positioned over the center of the wafer of 
In response, examiner disagrees. The intended of Gates is to plasma process substrates. Arranging the inner coil of Gates to have the shape of Kim allows for a plasma density at the edge of the wafer to be less than the plasma density at the center part of the wafer [Kim - 0043]. Nothing about this modification even remotely prevents the plasma processing of substrates.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718